Citation Nr: 1403990	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-22 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for allergic rhinitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2012, a statement of the case was issued in June 2012, and a substantive appeal was received in August 2012.  The Veteran testified at a Board videoconference hearing in March 2013.  At the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO initial consideration.  
 
In March and June 2013, the Board received additional evidence from the Veteran without a waiver of RO initial consideration.  However, on review of the new evidence, the Board finds that it consists of a personal statement reiterating contentions made on the record at the Board hearing (March 2013) and a copy of a private treatment record considered in a September 2012 supplemental statement of the case (June 2013).  As the additional evidence is duplicative of evidence already in the record, a waiver of RO initial consideration is not required.  38 C.F.R. § 20.1304 (2013). 


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's allergic rhinitis existed prior to entry into active duty service.

2.  There is clear and unmistakable evidence that any increase in the underlying severity of the Veteran's preexisting allergic rhinitis is due to the natural progress of the disease.


CONCLUSION OF LAW

Allergic rhinitis was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, what information and evidence VA will obtain, and what information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with proper notice by letter dated in June 2011.  This notice complied with the specificity requirements of Dingess, identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran was given the opportunity to testify at a hearing before a Veterans Law Judge in March 2013.  The RO has also obtained the Veteran's service treatment records (STRs) and those private treatment records identified by the Veteran.  The Veteran has not identified any other pertinent records for the RO to obtain on his behalf.

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA medical examinations in March 2012.  As the examination reports and medical opinions, taken together, contain the Veteran's medical history, findings, and opinions with rationales to support the conclusions reached, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

All known and available records have been obtained and associated with the Veteran's claims file.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters and that no further development of the evidentiary record is necessary.  VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board further notes that it has reviewed all of the evidence in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran claims entitlement to service connection for allergic rhinitis that he contends was caused or aggravated by his active duty service.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions," id. at (b)(1).

To rebut the presumption of soundness for a condition that was not noted on induction examination, VA must "show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (2004); see also VAOPGCPREC 3-03 (July 16, 2003).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096.  However, if the government fails to rebut the presumption of soundness, the Veteran's claim is one for service connection and no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

The Veteran's STRs include a private, preinduction medical record from June 1967 that notes treatment for nasal allergies, particularly from pollens, that were severe enough to interfere with school work on a seasonal basis.  Winter symptoms were noted to be less severe.  His allergies were treated with shots and avoidance of allergens.  

An August 1970 Record of Induction notes no physical defects.  In his September 1970 preinduction medical history, the Veteran reported that he could not work around grass, trees, dust, and wool.  His contemporaneous medical examination noted only a prior history of asthma; all systems were clinically evaluated as normal.  

A June 1971 STR notes a long history of childhood allergies, primarily due to pollen sensitivity, and current symptoms.  The impression was of atopy.  That month, he was issued a permanent profile noting allergic rhinitis and recommending a non-combat military occupational specialty (MOS).  He was treated again for allergy symptoms in July and September 1971.  In September 1971, a more restrictive permanent profile was issued, recommending a "non-combat MOS with indoor activities and guard duty in posts where there is little dust and exposure to foliage."

The Veteran was again treated for allergies in May and June 1972.  An undated allergy questionnaire in the Veteran's STRs notes, in pertinent part, that he had a history of hay fever and sinus trouble or frequent colds and that he has hay fever and chest congestion when outside of his dust-free, air-conditioned house and cannot work in the yard.  Symptoms were aggravated by exposure to, inter alia, cosmetic products, wool, chemicals, and lint.  Prior to enlistment, these were treated with allergy shots and antihistamines.  It was noted that his father and brothers suffered similar allergies and activity restrictions.  

On separation examination in October 1972, the only abnormality noted was a possible heart murmur; all other systems, to include nose, sinuses, and lungs, were clinically evaluated as normal.

Postservice private treatment records reflect diagnoses of seasonal allergies (see December 2005 record); sinusitis and bronchitis (see June 2007 record); and allergic rhinitis (see March 2012 record)

A number of supporting statements were received in July 2011.  The Veteran's wife stated that she has known the Veteran since March 1974 and that he has experienced and been treated for allergy symptoms (sneezing, itchy eyes, headaches, runny nose) since that time.  His daughter-in-law, a doctor, stated that she has known the Veteran since 1991, that he has required treatment for allergies throughout that time, and that his symptoms are exacerbated during trips.  A physician's assistant stated that she has known the Veteran to suffer from and require treatment for daily allergies for the past ten years.

On March 14, 2012, the Veteran received a VA examination from E. C., PA-C.  Mr. E. C. reviewed the Veteran's claims file and noted in particular the June 1967 medical record, which he interpreted as diagnosing allergic rhinitis.  Based on that record, Mr. E. C. opined that it was "clear that this condition existed prior to service."  A VA medical opinion was provided on March 28, 2012, by R. B., M.D.  Dr. R. B. reviewed the Veteran's claims file and opined that the allergic rhinitis clearly and unmistakably both existed prior to service and was not aggravated beyond its natural progression.  Dr. R. B. noted that "[a]llergic rhinitis is a life long condition that waxes and wanes over time" depending on age and the seasons.  She noted that the record confirms diagnosis and aggressive treatment for the condition prior to service, as well as exacerbations during service, which is "compatible with the natural history of the condition."  These exacerbations "are part of this condition and do not represent permanent aggravation."  Citing to eight "current medical literature and epidemiological studies regarding the natural progression of" allergic rhinitis, Dr. R. B. opined that "the onset of the condition pre-dates service and that the manifestations during service represent the natural progression of this condition."  Dr. R. B. further opined that "the condition was not caused or permanently aggravated beyond its natural progression by the veteran's time in service."

Although the Veteran reported a history of allergies on his medical history report on induction into service, the accompanying medical examination report notes only a history of asthma and all systems were clinical evaluated as normal.  The Board must therefore find that no preexisting disability was noted on entry into service and that the Veteran must be afforded the benefit of the presumption of soundness.  However, for reasons explained below, the Board finds that the presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran's allergic rhinitis preexisted service and clear and unmistakable evidence that such preexisting disability was not aggravated by service.

The overall record clearly shows that the Veteran suffered from allergic rhinitis prior to service.  His STRs include a medical record, created prior to service, documenting significant symptoms of allergies, worse seasonally, that required treatment.  Moreover, the Veteran reported a long history of allergic rhinitis, starting in childhood, during the course of treatment during service.  (See July 13, 1971, STR).  The Court has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of a Veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the Board finds that there is clear and unmistakable evidence that the Veteran's allergic rhinitis preexisted service.

After reviewing the record as a whole, the Board further finds that there is clear and unmistakable evidence that there was no aggravation of the preexisting allergic rhinitis.  Although the Veteran clearly experienced symptoms of allergic rhinitis in service, there is persuasive medical evidence (specifically, the March 28, 2012, VA medical opinion) that the manifestations during service represent the natural progression of this condition and not a permanent aggravation of the disability.   

The Board acknowledges the Veteran's contentions that his preservice allergies were "simple allergies" distinct from his later-diagnosed allergic rhinitis; that receiving a permanent profile in service is positive evidence that his allergic rhinitis was caused or aggravated by such service; and that, if it preexisted service, his condition permanently worsened during service beyond its natural progression.  Although he is competent to describe the symptoms he has experienced, he has not shown that he is competent to diagnose the etiology of his allergic rhinitis or to opine as to the severity of the underlying disability, which are medical questions.  The Board finds the opinions of trained medical personnel (based on review of the record and examination) to be more probative (particularly the March 28, 2012, VA medical opinion, which presented findings in the context of the appropriate legal standard).  

Furthermore, while the issuance of a permanent profile limiting the types of duty medically appropriate for the Veteran is evidence that his preexisting allergic rhinitis required long term accommodation (avoidance of allergens), it is not evidence with respect to the etiology or severity of his disability.  Additionally, it is consistent with the treatment pursued prior to service (as noted in the June 1967 medical record).  

Finally, the Veteran is competent to report that his symptoms were dormant upon entry to service, worsened during service, and "remained that way ever since" (see May 2012 notice of disagreement), which contradicts the conclusion in the March 28, 2012, VA medical opinion that allergic rhinitis "waxes and wanes."  However, the Board notes that his October 1972 separation examination is negative for any symptoms or diagnoses related to the disability on appeal.  In fact, although he subsequently sought treatment for a rash and a heart murmur, the last indication in his STRs of treatment for allergic rhinitis is in June 1972.  The Board finds that if he continued to experience worsened symptoms after June 1972, he would have reported such when seeking treatment for other ailments or on his separation examination.  Consequently, the Board finds that the Veteran's contentions with respect to the continuous persistence of worsened allergy symptoms since service lacks credibility, and the Board affords such contentions no probative weight. 

The Board has also considered the three "buddy statements" submitted in July 2011.  None of the letter writers knew the Veteran before, during, or immediately after service, and thus they are not competent to opine as to whether his condition was caused or aggravated by service.  The Board acknowledges that his daughter-in-law and R.C. are medical professionals, and thus potentially competent to opine as to the etiology of the Veteran's allergic rhinitis, but neither offered such opinion.  The letter from R. C. states that the Veteran has allergic rhinitis and describes the current symptoms and treatment.  Likewise, the letter from his daughter-in-law describes her observations of his current symptoms (since 1991) and the impact of such symptoms on his functional abilities.  Consequently, none of the letters are probative evidence in support of the Veteran's claim. 

The Board also acknowledges the copy of a prior Board decision submitted by the Veteran.  However, it must be stressed that Board decisions do not have binding precedential value and each appeal before the Board must be considered under the particular facts of each case.  38 C.F.R. § 20.1303 (2013).  

In summary, based on the record, the Board finds that the presumption of soundness has been rebutted.  Therefore, the Veteran's allergic rhinitis preexisted service.  The evidence outlined above also compels a finding that there was no aggravation of the preexisting allergic rhinitis during service.  Accordingly, service connection is not warranted.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


